RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                      2    Mannix v. County of Monroe                   No. 02-1001
        ELECTRONIC CITATION: 2003 FED App. 0390P (6th Cir.)
                    File Name: 03a0390p.06                              GOSSETT, Ann Arbor, Michigan, for Appellant. Leslie J.
                                                                        Nearpass, Gerald J. Briskin, Shannon M. Meechan,
                                                                        NEARPASS & ASSOCIATES, Temperance, Michigan, for
UNITED STATES COURT OF APPEALS                                          Appellee.
                  FOR THE SIXTH CIRCUIT                                                     _________________
                    _________________
                                                                                                OPINION
 DONALD MANNIX ,                  X                                                         _________________
            Plaintiff-Appellee, -                                          BOGGS, Chief Circuit Judge. The County of Monroe
                                   -
                                   -  No. 02-1001                       (“County”) appeals the district court’s denial of its motion for
           v.                      -                                    judgment as a matter of law in the action for discharge
                                    >                                   without just cause brought by its former employee, Donald
                                   ,                                    Mannix. Michigan state law presumes that employment is at
 COUNT Y OF MONROE,                -
         Defendant-Appellant. -                                         will, Mannix’s employment contract expressly provided for
                                                                        employment at will, and numerous County policies stated that
                                  N                                     employment could be terminated by either party without
      Appeal from the United States District Court                      cause. However, Mannix claimed that he failed to receive,
     for the Eastern District of Michigan at Detroit.                   read, or understand any of these statements. Instead, because
   No. 00-71627—Julian A. Cook, Jr., District Judge.                    a County policy he did read set specific levels of discipline
                                                                        for specific infractions, Mannix argued that he had a
                   Submitted: August 7, 2003                            legitimate expectation of just-cause employment. The court
                                                                        denied the County’s motions to dismiss for failure to state a
            Decided and Filed: November 3, 2003                         claim and for summary judgment. A jury rendered a verdict
                                                                        in favor of Mannix and the district court rejected the County’s
   Before: BOGGS, Chief Circuit Judge; SILER, Circuit                   subsequent motion for judgment as a matter of law. We
          Judge; and RICE, Chief District Judge.*                       reverse for several reasons.

                      _________________                                                                I

                           COUNSEL                                         Mannix accepted an offer of employment as a network
                                                                        administrator for the County contained in an October 9, 1998
ON BRIEF: Rosemary G. Schikora, DYKEMA GOSSETT,                         letter. This letter expressly described the position as “an ‘at
Detroit, Michigan, Daniel J. Stephenson, DYKEMA                         will’ non-union position.” Mannix admits reading the letter
                                                                        and understanding all of its content except the term “at will,”
                                                                        which was not defined in the letter. The letter recommended
    *
                                                                        that Mannix contact the County’s Human Resources
     The Hono rable Walter Herbert Rice, Chief United States District   Supervisor if he had any questions or concerns, but he did not
Judge for the Southern District of Ohio, sitting by designation.

                                 1
No. 02-1001                Mannix v. County of Monroe          3    4    Mannix v. County of Monroe                  No. 02-1001

do so. Instead, Mannix accepted the offer by signing the            Policy 423, adopted on the same day as, and pursuant to,
letter and returning it to the County.                              Policy 101, was entitled “Separation from Employment” and
                                                                    reiterated that “[e]mployment with the [County] is not for any
   When Mannix began work, he received a copy of the                definite term and may be terminated at any time with or
Personnel Policies of Monroe County (“Personnel Policies”),         without cause and without advance notice.” Policy 423 also
first enacted in 1977 and most recently amended in 1989.            listed specific reasons for termination, but again did not
The Personnel Policies indicated that “[a]pplicants are to          indicate that this list was exhaustive. As a County
understand that their employment with Monroe County is not          administrator later testified, both policies were posted to the
for any definite term and may be terminated at any time with        database in August 1999 and “were put on the computer email
or without cause and without advance notice.” The Personnel         system so that all employees would have access to them at
Policies also provided a list of twenty-three different offenses,   any time.” Mannix admits that he, as network administrator,
including gambling, wasting time, parking in the wrong spot,        knew about the posting of the new policies, but denies
insubordination, and theft, and the resulting discipline ranging    reading them.
from verbal warnings through discharge. However, the
Personnel Policies contained no explicit statement that               Mannix reported to Jeffrey W. Katke, the Information
discipline could not be imposed for other infractions.              Systems Director. Katke in turn reported to Charles Londo,
Furthermore, the Personnel Policies made clear that the             the County’s Chief Administrative Officer. While working as
disciplinary “rules and regulations may be changed by the           a network administrator, Mannix became aware of what he
[County] Board of Commissioners by action taken in                  regarded as financial improprieties involving Katke and
accordance with the Board’s rules of procedure. Employees           Londo. In particular, Mannix was concerned that a private
will be notified of such changes as they occur.” In addition        company operated by Katke performed work for several local
to the Personnel Policies, Mannix also received and signed for      municipalities, and as a favor to Katke was provided with
a copy of the County Work Rules and Regulations, most               County employees to accomplish some of these tasks. On
recently amended in 1997. The work rules set out three              February 1, 1999, Mannix expressed his concerns about
groups of offenses of declining severity. Notably, offenses in      potential conflicts of interests to several County
the first group were deemed to warrant immediate dismissal,         commissioners. Thereafter Mannix’s relationship with Londo
in contradiction to a three-day waiting period in the Personnel     and Katke deteriorated. On June 25, Mannix had a private
Policies. Mannix admits to reading both the Personnel               conversation with Londo in which Londo “use[d] very violent
Policies and the work rules.                                        language” and “wound up telling [Mannix that] if he found
                                                                    out who was spreading rumors around the county that he
  During the course of Mannix’s employment with the                 would take them to court and sue them for everything that
County, the County Board of Commissioners updated its               they had.” This conversation greatly upset Mannix, who was
employment policies by means of posting to an internal              worried not only about lawsuits but also about losing his job.
database. Policy 101, adopted on March 23, 1999, set the            The following week, Mannix began using his privileges as
procedures for such updates and stated that “[n]o person or         network administrator to monitor Londo’s email
representative of the [County, except the County Board of           correspondence with Katke, County commissioners, and
Commissioners] has any authority to enter into any agreement        others. One of the letters from Katke to Londo that Mannix
for employment for any specific period of time, or to make          obtained over the following months indicated that Katke
any agreement contrary to the provision contained herein.”          wished to fire Mannix. Mannix printed that letter and showed
No. 02-1001                  Mannix v. County of Monroe             5    6       Mannix v. County of Monroe                           No. 02-1001

it to several County commissioners, which eventually led to              the County and no damages on Londo and Katke.2 The court
Londo’s discovery that Mannix had been tapping his email.                reconciled these apparent inconsistencies by entering
On January 7, 2000, in a letter signed by Katke, the County              judgment for the full amount in favor of Mannix against the
terminated Mannix.                                                       County and against Mannix with respect to the other
                                                                         defendants. On November 13, the court denied the County’s
  On April 4, 2000, Mannix filed a six-count complaint                   renewed motion for judgment as a matter of law. Before this
against the County, Katke, and Londo in the United States                court now is the County’s timely appeal of the denial of this
District Court for the Eastern District of Michigan. In it he            motion.
claimed that he had been discharged wrongfully, that he had
been discharged against public policy, that he could recover                                                  II
under a theory of promissory estoppel, that the defendants had
intentionally inflicted emotional distress on him, that the                 The County appeals the denial of its post-verdict motion for
defendants had defamed him, and that the defendants had                  judgment as a matter of law. “If during a trial by jury a party
violated the Michigan Whistleblower’s Protection Act.1 The               has been fully heard on an issue and there is no legally
federal court had diversity jurisdiction because Mannix was              sufficient evidentiary basis for a reasonable jury to find for
a citizen of Ohio, all defendants were either citizens of                that party on that issue, the court may determine the issue
Michigan or Michigan entities, and the amount in controversy             against that party and may grant a motion for judgment as a
exceeded the jurisdictional amount. The defendants filed a               matter of law against that party with respect to a claim or
motion to dismiss for failure to state a claim under Fed. R.             defense that cannot under the controlling law be maintained
Civ. P. 12(b)(6) or, in the alternative, for summary judgment            or defeated without a favorable finding on that issue.” Fed.
under Fed. R. Civ. P. 56. The court granted the motion in                R. Civ. P. 50(a)(1). “In federal court diversity cases, this
part, dismissing the emotional distress, defamation, and                 circuit adheres to the minority rule that state law governs the
promissory estoppel claims against all defendants and the                standard for granting motions for directed verdicts and
discharge against public policy claim against the County.                judgments notwithstanding the verdict.” J.C. Wyckoff &
                                                                         Assoc. v. Standard Fire Ins. Co., 936 F.2d 1474, 1482 (6th
  The surviving claims were tried to a jury. At the close of             Cir. 1991) (citing Fitzgerald v. Great Cent. Ins. Co., 842 F.2d
Mannix’s case, the court denied the defendants’ motion for               157, 159 (6th Cir. 1988), and Lewis Refrigeration Co. v.
judgment as a matter of law under Fed. R. Civ. P. 50. The                Sawyer Fruit, Vegetable & Cold Storage Co., 709 F.2d 427,
jury returned a verdict for Mannix on the wrongful discharge             430 n.3 (6th Cir. 1983)); cf. Orth v. Emerson Elec. Co., 980
claim and for the defendants on all other claims. While the              F.2d 632, 635 (10th Cir. 1992) (federal law governs standard
jury declared all defendants to be liable for the wrongful
discharge, it imposed damages in the amount of $80,000 on
                                                                             2
                                                                               The jury appeared to be confused abou t the legal nature o f Ma nnix’s
                                                                         claim. In a note to the distric t judge, the jury stated that “it was the lack
                                                                         of application of the personnel policies that [it] found in violation of the
                                                                         law.” In gene ral, a violation of perso nnel policies not contractua lly
                                                                         agreed to, even if proven and related to a discharge, is not actionable. In
    1
                                                                         cases like the present one the relevant legal question is not whether the
      Mannix did not raise any co nstitutional argument, such as those   policies were abided by, but whether they created a legitimate expectation
available against state employers under the Due Process Clause.          of just-cause em ploym ent.
No. 02-1001                Mannix v. County of Monroe          7    8    Mannix v. County of Monroe                   No. 02-1001

for granting of j.n.o.v., even in diversity cases);Miles v. Tenn.   the employment setting.” Rood v. Gen. Dynamics Corp., 507
River Pulp & Paper Co., 862 F.2d 1525, 1527-28 (11th Cir.           N.W.2d 591, 598 (Mich. 1993) (internal quotation marks
1989) (same); John Hancock Mut. Life Ins. Co. v. Dutton, 585        omitted). The legitimate-expectations theory “is grounded
F.2d 1289, 1292 (5th Cir. 1978) (same). In Michigan courts,         solely on public policy considerations” and “was founded on
“[t]he standard of review for judgments notwithstanding the         the [Michigan Supreme] Court’s common-law authority to
verdict requires review of the evidence and all legitimate          recognize enforceable obligations that arise outside the
inferences in the light most favorable to the nonmoving             operation of normal contract principles.” Ibid. (internal
party.” Orzel v. Scott Drug Co., 537 N.W.2d 208, 212 (Mich.         quotation marks omitted). Such a claim, if successful, creates
1995). “Only if the evidence so viewed fails to establish a         a contractual provision implied in law. Lytle v. Malady, 579
claim as a matter of law, should a motion for judgment              N.W.2d 906, 911 (Mich. 1998).
notwithstanding the verdict be granted.” Ibid. Hence, we
review the denial of judgment as a matter of law under a              Mannix was discharged by the County. As the County does
standard akin to the federal summary judgment standard.             not here make the argument that the verdict must be
                                                                    overturned because it had just cause, the wrongful-discharge
  Under Michigan law, employment contracts without                  verdict must be affirmed unless Mannix was an at-will
“distinguishing features or provisions” are “terminable at the      employee. As at-will employment is the default rule under
will of either party.” Lynas v. Maxwell Farms, 273 N.W.             Michigan law and there is no evidence of an express
315, 316 (Mich. 1937). This rule remains the default                provision creating a just-cause employment relationship, the
principle. “It is black letter law in Michigan that when an         sole remaining question before this court is whether the
employment agreement is silent regarding the type of                County’s statements created in Mannix a legitimate
employment relationship, at-will employment, not just-cause         expectation of just-cause employment. Toussaint, 292
employment, is presumed.” Franzel v. Kerr Mfg. Co., 600             N.W.2d at 885.
N.W.2d 66, 73 (Mich. Ct. App. 1999) (citing Rowe v.
Montgomery Ward & Co., 473 N.W.2d 268, 276 (Mich.                      Initially we note that Mannix entered an express at-will
1991)). However, in Toussaint v. Blue Cross & Blue Shield           employment relationship with the County. The letter offering
of Michigan, 292 N.W.2d 880 (Mich. 1980), the Michigan              employment so provided and became a binding contract when
Supreme Court established a significant exception to this rule.     Mannix accepted by signing it. Mannix replies that the
See Brocklehurst v. PPG Indus., 836 F. Supp. 1354, 1359             question whether he understood the term “at will” as used in
(E.D. Mich. 1993) (recognizing modification of Lynas by             the contract was a jury issue. While this may have been a
Toussaint). The Toussaint court held that “a provision of an        genuine issue, it was not a material issue. Absent
employment contract providing that an employee shall not be         circumstances not present here, Mannix was bound by the at-
discharged except for cause is legally enforceable . . . [and       will language regardless of whether he knew its legal
that] such a provision may become part of the contract either       meaning. “One who signs a contract cannot seek to avoid it
by express agreement, oral or written, or as a result of an         on the basis that he did not read it or that he supposed that it
employee’s legitimate expectations grounded in an                   was different in its terms.” Nieves v. Bell Indus., 517 N.W.2d
employer’s policy statements.” 292 N.W.2d at 885.                   235, 238 (Mich. Ct. App. 1994). The employee “had an
Toussaint establishes two separate theories on which just-          obligation to seek assistance before she signed if she felt she
cause employment may be found. The express-contract                 did not understand the application.” Reid v. Sears, Roebuck
theory “is grounded solely on contract principles relative to
No. 02-1001                Mannix v. County of Monroe          9    10       Mannix v. County of Monroe                     No. 02-1001

& Co., 790 F.2d 453, 461 (6th Cir. 1986) (citing Sponseller         for employment at will.” Ibid. “When an employment
v. Kimball, 224 N.W. 359 (Mich. 1929)).                             contract expressly provides for employment at will, a
                                                                    plaintiff, by signing the contract, assents to employment at
   Mannix cites no precedent, nor have we discovered any,           will and cannot maintain an action based on a prior oral
that an expressly at-will employment relationship may be            agreement for just-cause employment.” Nieves, 517 N.W.2d
turned into a just-cause relationship by no more than a             at 238 (emphasis added); accord Novak v. Nationwide Mut.
legitimate expectation on the part of the employee. In all          Ins. Co., 599 N.W.2d 546, 550 (Mich. Ct. App. 1999).
cases where courts have found a Toussaint just-cause
relationship created by legitimate expectations, the initial           Mannix counters this conclusion by contending that his
employment contract was silent on the question of whether it        receipt of the Personnel Policies constituted a novation of the
could be terminated at will. The Toussaint court repeatedly         employment contract. Mannix rightly notes that his
recognized that express at-will contracts would not be              employment contract did not contain an integration clause or
affected by its holding. “Employers are most assuredly free         any language indicating that it could not be modified. Cf.
to enter into employment contracts terminable at will without       Novak, 599 N.W.2d at 550 (rejecting discharged employee’s
assigning cause.” Toussaint, 292 N.W.2d at 890. “Where the          claim that defendant had orally modified the express at-will
employer has not agreed to job security, it can protect itself      provision of the employment contract which “contained a
by entering into a written contract which explicitly provides       provision requiring that modifications of the contract be in
that the employee serves at the pleasure or at the will of the      writing and be signed by a company representative”). Under
employer or as long as his services are satisfactory to the         these circumstances, Mannix and the County could have
employer.” Id. at 891 n.24. “[N]o employer is obliged to            agreed to replace their express at-will employment contract
enter into . . . a contract [requiring cause for discharge].” Id.   with an express just-cause contract. However, the novation
at 896-97. Later courts interpreting Toussaint reached the          of a contract must meet the same formal requirements as a
same conclusion. “The ‘implied contract’ theory of Toussaint        new contract. See Univ. Leaseway Sys. v. Herrud & Co., 115
may not be relied upon in Michigan when there is an express         N.W.2d 294, 297 (Mich. 1962). Mannix does not even
contract covering the same subject matter.” Bracco v. Mich.         contend that the receipt of the Personnel Policies satisfies the
Tech. Univ., 588 N.W.2d 467, 472 (Mich. Ct. App. 1998)              general requirements of contract formation. Instead, Mannix
(citing Scholz v. Montgomery Ward & Co., 468 N.W.2d 845             solely argues the issue of legitimate-expectations. But, as
(Mich. 1991), and Wallace v. Recorder’s Court, 525 N.W.2d           Toussaint taught, legitimate expectations may only imply a
481 (Mich. Ct. App. 1994)). “It is well settled in Michigan         just-cause clause in an express contract otherwise silent on the
that there cannot be an implied contract covering the same          issue. Such expectations cannot themselves establish an
subject as an express one.” Reid, 790 F.2d at 462 (citing           express contract, or novate one.3 To hold otherwise would
Steele v. Cold Heading Co., 336 N.W.2d 1 (Mich. Ct. App.            reverse the holding not only of Toussaint but most of its
1983), and In re DeHaan’s Estate, 134 N.W. 983 (Mich.
1912)).      “Toussaint held that employers can avoid
misunderstanding over the term of employment by requiring
prospective employees to acknowledge that they serve[] at the            3
will or pleasure of the company.” Reid, 790 F.2d at 462                   Novak is not to the contrary, because the court there found it
(internal citations omitted).             Obtaining such an         necessary to inquire into the contra ctual limitation on modification
                                                                    because the plaintiff argued that there had been an express novation by
acknowledgment is “all that was required to create contracts        oral agreem ent.
No. 02-1001                Mannix v. County of Monroe         11    12   Mannix v. County of Monroe                  No. 02-1001

progeny. Therefore, Mannix’s claim can be rejected without          Hotel Corp., 486 N.W.2d 61, 62 (Mich. Ct. App. 1992)
further inquiry.                                                    (“Plaintiff’s reliance in this case on the disciplinary scheme
                                                                    established in the employment manual does not establish a
  But even if Mannix’s employment contract had been silent          promise of termination for just cause only. Nothing in the
on the question whether it created an at-will relationship,         employment manual states that an employee would not be
there still would not have been a just-cause contract under the     terminated except for one of the reasons listed in the
Toussaint legitimate-expectations test, because the Personnel       disciplinary section.”); Ozuruigbo v. Ogden Martin Sys., 173
Policies did not create any such expectations. In general, a        F.3d 429, 1999 WL 96849, at *3 (6th Cir. 1999) (table).
jury can find the existence of a legitimate expectation based       “Neither the adoption of systematic procedures for dealing
on the “employer’s written policy statements set forth in the       with employees nor the creation of disciplinary guidelines
manual of personnel policies.” Toussaint, 292 N.W.2d at             transforms an at-will relationship into one prohibiting
885. Where the plaintiff argues a legitimate-expectations           discharge except for just-cause.” Mitchell v. White Castle
theory, the trial court should only allow the case to proceed if    Sys., 86 F.2d 1156, 1996 WL 279863, at *5 (6th Cir. 1996)
the “policies are reasonably capable of being interpreted as        (table). “If such documents were sufficient, no employer
promises of just-cause employment.” Rood, 507 N.W.2d at             could ever establish policies informing its employees of
606; see also Nieves, 517 N.W.2d at 238. A “contract to             reasons why they could be fired without creating a
discharge only for cause may not be based on ‘a mere                ‘just-cause’ labor force.” Ibid.
subjective expectancy.’” Reid, 790 F.2d at 460 (citing
Schwartz v. Mich. Sugar Co., 308 N.W.2d 459 (Mich. Ct.                This conclusion is strengthened by the fact that the same
App. 1981)); accord Nieves, 517 N.W.2d at 238.                      Personnel Policies explicitly stated that all County
                                                                    employment was terminable at-will by either party. See Reid,
   Here, Mannix argues that the list of specific offenses and       790 F.2d at 460 (“[T]he listing of causes that ‘may result in
associated levels of discipline in the Personnel Policies           the termination of your employment’ in the [employer’s]
created a legitimate expectation of just-cause employment.          handbook [did not] detract[] in any way from the language in
See Murphy v. Birchtree Dental, 964 F. Supp. 245, 248 (E.D.         the application [stating that employees agreed that
Mich. 1997) (“Even if the policy statement does not contain         employment and compensation could be terminated with or
an express just cause statement, it can create legitimate           without cause at option of employer] or provide[] a
expectations if it sets forth disciplinary procedures and           reasonable basis for the conclusion that the plaintiffs were
sanctions and does not retain the right to discharge at will.”).    employed under a ‘for cause’ contract.”). See also Lytle, 579
However, while a “a specific list of disciplinary violations        N.W.2d at 913 (holding “that provisions in a handbook will
and the penalties for each along with an optional grievance         not create enforceable rights when the handbook expressly
procedure” may help establish a legitimate expectation of           states that such provisions are not intended to create an
just-cause employment, see Rood, 507 N.W.2d at 607 (citing          employment contract” (citing Heurtebise v. Reliable Bus.
Renny v. Port Huron Hosp., 398 N.W.2d 327 (Mich. 1986)),            Computers, 550 N.W.2d 243 (Mich. 1996))). Therefore, there
it is not by itself sufficient to create such an expectation. See   was no legitimate expectation of just-cause employment, and
Rood, 507 N.W.2d at 608 (“A nonexclusive list of                    hence no just-cause clause implied-in-law under Toussaint.
common-sense rules of behavior that can lead to disciplinary
action or discharge . . . clearly reserves the right of an            Mannix attempts to distinguish these binding precedents on
employer to discharge an employee at will.”); Biggs v. Hilton       the basis that the Personnel Policies failed to state that they
No. 02-1001                Mannix v. County of Monroe        13    14    Mannix v. County of Monroe                   No. 02-1001

did not imply a just-cause employment relationship. But the        updated manual constitutes reasonable notice in Highstone v.
Personnel Policies go further than the materials considered in     Westin Engineering, 187 F.3d 548, 552-53 (6th Cir. 1999):
our precedents. The Personnel Policies do not merely
disclaim an implication of just-cause employment; they               During Highstone’s employment Westin revised its
expressly state that employment was terminable at will. In           manual . . . . The revisions to the manual were . . .
law, no document taken as a whole can be construed to imply          published on-line . . . one month before Westin
what it expressly disavows. Mannix also points to the fact           terminated Highstone. At that time, Westin sent an
that the Personnel Policies merely state that employment may         e-mail message to all employees advising them of the
be “terminated at any time with or without cause and without         changes. Notice was also given during staff meetings,
advance notice,” without using the words “at will.”                  which employees often attend. . . . The record shows that
Considering the considerable effort that Mannix expended in          Westin sent two e-mails notifying its employees of
an attempt to demonstrate that he did not know what “at will”        changes to the policy manual and published the manual
meant, it is difficult to see what the inclusion of that phrase      on-line so all employees could have easy access to the
would have accomplished.                                             manual. Westin satisfied its burden by reasonably
                                                                     notifying affected employees of the changes to the
  Finally, even if Mannix’s employment contract had not              manual.
expressly created an at-will relationship and the Personnel
Policies had not failed to give rise to a legitimate expectation      We reach the same conclusion here. The County revised its
of just-cause employment, Mannix still could not prevail           policies more than nine months before Mannix’s termination
because the County amended its employment policies before          and posted the revised version at least four months before the
his discharge. “[A] company’s written policy statements,           termination. These revised policies made clear that County
which created legitimate expectations in the employee of           employees could be terminated with or without cause or
discharge for cause only, [can] be unilaterally modified by the    notice. These revised policies were posted on an internal
employer.” Rowe, 473 N.W.2d at 277 (citing In re Certified         database available to employees. To spread the word of the
Question, 443 N.W.2d 112 (Mich. 1989)). “To effectively            revised policies, the County held meetings between
add [the at-will] provision and bind employees to this specific    department heads and employees and put the policies on the
just-cause disclaimer . . . , the employer needed to give          County’s email system. This was reasonable notice.
reasonable notice to all affected employees.” Lytle, 579
N.W.2d at 912.                                                        Mannix responds that he never received actual notice of the
                                                                   revised policies. Under the electronic distribution system, in
  Distribution of a new employee handbook constitutes              contrast to the older hard copy distribution of revised policies,
reasonable notice, regardless of whether the affected              no proof of actual receipt was collected. While Mannix, as
employee actually reads it. See Rowe, 473 N.W.2d at 276            network administrator, was aware of the existence of the
(holding that “that plaintiff cannot maintain an action for        revised policies, he claims not to have read them. This,
breach of contract on the basis of the disciplinary guidelines     Mannix argues, creates a genuine issue of fact whether he
because the last handbook which plaintiff received clearly set     received actual notice properly to be resolved by the jury and
forth an employment-at-will policy”). We most recently             not judges. However, actual notice to Mannix, while
addressed the question of whether electronic posting of an         arguably a genuine issue, is not material. The material issue
                                                                   is reasonable notice to the workforce in general because a
No. 02-1001               Mannix v. County of Monroe        15

“claim based on legitimate expectations rests on the
employer’s promises to the work force in general rather than
to an individual employee.” Nieves, 517 N.W.2d at 238
(citing In re Certified Question). Uncontradicted evidence
establishes that the County did provide reasonable notice, in
that it undertook steps reasonably calculated to reach the
affected employees. Considering the advancement and
ubiquity of electronic corporate communications, we will not
induce a return to older practices by imposing a paper receipt
requirement.
                             III
  Given the express contract, the lack of legitimate
expectation of just-cause employment, and the amendment to
the employment policy once again disclaiming just-cause
employment, “[i]t is difficult to imagine what more the
defendant might have done to make it crystal clear to [the
plaintiff] that . . . employees are employees ‘at will’ who may
be discharged with or without cause.” Dell v. Montgomery
Ward & Co., 811 F.2d 970, 974 (6th Cir. 1987). Therefore,
we REVERSE the district court’s judgment and direct the
district court to DISMISS the underlying action.